04/02/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 18-0621



                              No. DA 18-0621

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JAY DONALD WITKOWSKI,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until May 3, 2021, to prepare,

file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                      April 2 2021